Name: Commission Regulation (EEC) No 3436/81 of 1 December 1981 amending Regulation (EEC) No 858/78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2 . 12 . 81 Official Journal of the European Communities No L 346/ 15 COMMISSION REGULATION (EEC) No 3436/81 of 1 December 1981 amending Regulation (EEC) No 858 /78 laying down special detailed rules of application of the system of certificates for advance fixing of the refund in the pigmeat sector 1 . Article 3 is replaced by the following : :'Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2 ), and in particular Article 15 (6) thereof, Whereas Commission Regulation (EEC) No 858 /78 (3 ) fixed the rates of security for certificates for advance fixing of the refund in the pigmeat sector ; whereas these rates should be fixed on a standard basis , while maintaining the different values for all pigmeat products eligible for advance fixing of export refunds , the list of which is laid down in Regulation (EEC) No 857/78 (4), as amended by Regulation (EEC) No 3435/81 (5 ) ; Whereas, where the refund can be fixed in advance only for certain destinations or were the refund is fixed at different rates according to destination , the certificate carries the obligation to export to the desti ­ nation stated ; whereas , in order to simplify applica ­ tion of the system , it should be made clear that the obligation to export to the destination stated in the certificate is considered to be complied with in the case of export to another destination entitled to the same refund rate ; Whereas introduction of the said amendment renders nugatory Article 1 (2) of Commission Regulation (EEC) No 2933 /81 of 12 October 1981 suspending advance fixing of the export refund for certain pigmeat products (6) ; whereas the said provision should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, The rate of security in respect of certificates for advance fixing of the refund shall be :  6 ECU per 100 kilograms net for products within subheadings 01.03 A II b) and 02.01 A III a),  10 ECU per 100 kilograms net for all other products listed in the Annex to Regulation (EEC) No 857/78 .' 2 . Article 4 ( 1 ) is replaced by the following : ' 1 . Where for a product :  the refund may be fixed in advance only for certain destinations, or  the refund is fixed at different rates according to destination , the application for a certificate for advance fixing of the refund and the certificate itself shall indicate the destination in question in Section 13 . The licence shall carry with it an obligation :  in the case referred to in the first indent of the first subparagraph , to export to one of the desti ­ nations for which the refund may be fixed in advance, subject to the provisions of the following indent,  in the case referred to in the second indent of the first subparagraph , to export to one of the destinations for which the refund rate fixed is equal to that fixed for the destination stated on the certificate .' HAS ADOPTED THIS REGULATION : Article 1 Article 2 Regulation (EEC) No 2933/81 is hereby repealed .Regulation (EEC) No 858 /78 is hereby amended as follows : Article 3(') OJ No L 282, 1 . 11 . 1975 , p . 1 .(2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3 ) OJ No L 116, 28 . 4 . 1978 , p . 18 . (4 ) OJ No L 116, 28 . 4 . 1978 , p . 15 . (5 ) See page 14 of this Official Journal . ( 6) OJ No L 293 , 13 . 10 . 1981 , p . 14 . This Regulation shall enter into force on 1 January 1982 . No L 346/ 16 Official Journal of the European Communities 2. 12. 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 December 1981 . For the Commission Poul DALSAGER Member of the Commission